Order, entered September 14, 1967, unanimously reversed, on the law, with $50 costs and disbursements to petitioner-appellant, motion of petitioner for confirmation of award and entry of judgment thereon granted, and cross motion of respondent to remand matter to arbitrators denied. The award of the arbitrators, which awards a fixed sum as damages to the petitioner for .breach of contract and denies in their entirety all claims of the respondent against petitioner,, expressly states that it “ is in final determination and full settlement of all claims of the respective parties under said contract submitted to arbitration hereunder.” The award, on its face, purports to be a final and definite determination of the subject matter submitted, and its validity is unaffected by the failure to- show the basis for the award. Absent a showing of misconduct on the part of the arbitrators, the court is not entitled to inquire as to the reasoning or processes by which the arbitrators arrived at the award. (See Matter of Weiner Co. [Freund Co.], 2 A D 2d 341, affd. 3 N Y 2d 806; Matter of Willow Fabrics [Carolina Frgt. Carriers Corp.], 20 A D 2d 864, affd. 16 N Y 2d 929; Matter of Bay Ridge Med. Group v. Health Ins. Plan, 22 A D 2d 807; Matter of Colletti [Mesh], 23 A D 2d 245, affd. 17 N Y 2d 460.) Concur — Eager, J. P., Steuer, Copozzoli, Tilzer and McGivern, JJ.